Citation Nr: 1102167	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had in excess of two years of active service, 
including from June 1967 to April 1969.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Newark, New 
Jersey. 

The Veteran testified in support of these claims during a hearing 
held at the RO in September 2010, before the undersigned Veterans 
Law Judge.  

The Board addresses the claim of entitlement to a compensable 
evaluation for bilateral hearing loss in the REMAND portion of 
this decision, below, and REMANDS that claim to the RO via the 
Appeals Management Center in Washington, D.C. 


FINDING OF FACT

On September 22, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
he wished to withdraw his appeal on the claim of entitlement to 
an evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the claim of 
entitlement to an evaluation in excess of 10 percent for tinnitus 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative at a 
hearing before the Board.  38 C.F.R. § 20.204 (2010).

On September 22, 2010 during his hearing before the undersigned 
Veterans Law Judge and prior to the promulgation of a decision in 
this case, the Board received notification from the Veteran 
requesting withdrawal of his appeal on the claim of entitlement 
to an evaluation in excess of 10 percent for tinnitus.  
Therefore, with regard to such claim, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on such claim and it must be dismissed.


ORDER

The appeal on the claim of entitlement to an evaluation in excess 
of 10 percent for tinnitus is dismissed.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim.  In this case, such an examination is 
necessary.  During the course of this appeal, the RO afforded the 
Veteran an audiological examination in support of his claim, but 
the report of this examination is inadequate to decide it.  Since 
the examination, during his hearing, the Veteran has testified 
that his hearing loss has worsened and now necessitates the use 
of hearing aids.  Allegedly, not long after the July 2009 VA 
examination, sometime later in the month or during August 2009, 
he sought treatment at a VA facility in East Orange for hearing 
loss and the medical professional who evaluated him advised him 
to get hearing aids.  

In addition, during his hearing, the Veteran identified treatment 
records that are pertinent to this claim, which are outstanding 
and need to be secured.  These records include documentation of 
the July 2009 or August 2009 visit to the VA facility in East 
Orange and all follow-up visits, including in November 2009 or 
December 2009, when he was fitted for the hearing aids (in Lyons, 
New Jersey), and reports of an audiological evaluation and 
magnetic resonance imaging allegedly conducted after the July 
2009 VA examination, likely in September 2009. 

This case is REMANDED for the following action:

1.  Request, obtain and associate with the 
claims file all outstanding records of the 
Veteran's treatment in East Orange and 
Lyons, New Jersey for hearing loss, 
including documentation of the July 2009 or 
August 2009 VA visit and all follow-up 
visits, including in November 2009 and 
December 2009, and reports of an 
audiological evaluation and magnetic 
resonance imaging conducted since July 
2009, likely in September 2009. 

2.  Arrange for the Veteran to undergo a VA 
audiological examination in support of his 
claim for a compensable evaluation for 
hearing loss.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Request the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and discuss 
the severity of the Veteran's hearing loss.  

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have a right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


